             Case 1:21-cv-06646-JMF Document 12 Filed 08/11/21 Page 1 of 9




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK




ZURU (SINGAPORE) PTE., LTD;                   )
 ZURU INC.,                                   )
                                              )
       Plaintiffs,                            )
                                              )                                Case No.:21-CV-6646
    v.                                        )
                                              )
 THE INDIVIDUALS, CORPORATIONS, LIMITED )
 LIABILITY COMPANIES, PARTNERSHIPS, AND )
 UNINCORPORATED ASSOCIATIONS                  )
 IDENTIFIED ON SCHEDULE A TO THE              )
 COMPLAINT,                                   )
                                              )
       Defendants.                            )
                                              )
______________________________________________)


   [PROPOSED] ORDER TO SHOW CAUSE FOR PRELIMINARY INJUNCTION AND
                   TEMPORARY RESTRAINING ORDER
         The Court having considered Plaintiffs’ ex parte application (the “Application”), including

the Declarations of Stephen Drysdale and Michael Yellin, as well as all other papers filed in support of

the Application, for the following relief:

         (1) a temporary restraining order against defendants (as described in Schedule A attached to
             the Complaint (“Defendants”), which shall also be attached hereto), enjoining
             Defendants from the manufacture, importation, distribution, offering for sale, and sale of
             counterfeit products (the “Counterfeit Products”) bearing, using, or infringing upon
             Plaintiffs’ ROBO FISH trademark, which is covered by U.S. Trademark Registration
             No. 4440702 and ROBO ALIVE trademark, which is covered by U.S. Trademark
             Registration No. 5294215 (together, the “ROBO FISH Trademarks”), and copyrights,
             which are covered by U.S. Copyright Office Registrations No. VA 2-249-214 and No.
             VA 2-248-953 (the “ROBO FISH Copyrights” or “ROBO FISH Copyright
             Registrations”);
         (2) a temporary transfer of control over Defendants’ online marketplace websites
             (hereinafter the “Defendant Internet Stores,” as also identified on Schedule A to the
             Complaint, which shall also be attached hereto), to Plaintiffs;
                                                    1
63030/0001-41289425v1
              Case 1:21-cv-06646-JMF Document 12 Filed 08/11/21 Page 2 of 9




         (3) a temporary restraint of certain of Defendants’ assets, described below, to preserve
             Plaintiffs’ right to an equitable accounting;
         (4) expedited discovery allowing Plaintiffs to inspect and copy Defendants’ records relating
             to the manufacture, distribution, offering for sale, and sale of Counterfeit Products, as
             well as of Defendants’ financial accounts;
         (5) permission to effectuate service by electronic mail and electronic publication; and
         (6) ordering Defendants to show cause why a preliminary injunction should not issue on the
             return date of the Application; and
         Based on the papers and other evidence submitted in support to the Application, and for

good cause shown, the Court makes the following findings of fact and conclusions of law:

                             FACTUAL FINDINGS & CONCLUSIONS OF LAW

         1.       Plaintiffs are likely to prevail on its trademark infringement, false designation of

origin, copyright infringement, and unfair competition claims at trial.

         2.       As a result of Defendants’ misconduct, Plaintiff is likely to suffer immediate and

irreparable losses, damages, and injuries before Defendants can be heard in opposition, unless

Plaintiff’s application for ex parte relief is granted. For example:

                   a. Defendants have offered for the sale substandard and unauthorized Counterfeit

                        Products bearing, using, or infringing on the ROBO FISH Copyrights and/or

                        the ROBO FISH Trademarks through accounts with the online marketplace

                        platforms Wish.com, Amazon.com, and eBay.com held by Defendants (the

                        “User Account(s)”).

                   b. Plaintiffs have well-founded fears that more Counterfeit Products will appear

                        in the marketplace using the same User Accounts or new and different User

                        Accounts; that consumers may be misled, confused and disappointed by the

                        quality of these Counterfeit Products, resulting in injury to Plaintiffs’

                        reputation and goodwill and, in particular, the reputation and good will related


                                                     2
63030/0001-41289425v1
              Case 1:21-cv-06646-JMF Document 12 Filed 08/11/21 Page 3 of 9




                        to products properly bearing, using, and sold utilizing the ROBO FISH

                        Copyrights and/or the ROBO FISH Trademarks (the “ROBO FISH Products”).

                   c. Plaintiffs have well-founded fears that if they proceeds on notice to Defendants

                        on this Application, Defendants will: (i) transfer, conceal, dispose of, or

                        otherwise destroy the Counterfeit Products and information concerning the

                        Counterfeit Products; (ii) transfer, conceal, dispose of, or otherwise hide the

                        ill-gotten proceeds from the improper sale of the Counterfeit Products; and/or

                        (iii) close down existing User Accounts, transfer User Account information,

                        and/or open a new User Account through which Defendants can improperly

                        advertise, market, promote, distribute, offer for sale and/or sell the Counterfeit

                        Products under a new or different alias, allowing Defendants’ misconduct to

                        continue with little or no consequence.

         3.       On balance, the potential harm to Defendants of being prevented from continuing to

profit from their illegal and infringing activities if a temporary restraining order is issues is far

outweighed by the potential harm to Plaintiffs, their business, and the goodwill and reputation built

up in and associated with the ROBO FISH Copyrights and/or the ROBO FISH Trademarks if a

temporary restraining order is not issued.

         4.       The public interest favors issuance of the temporary restraining order to protect

Plaintiffs’ interests in and to the Plaintiffs’ copyright, and to protect the public from being

deceived and defrauded by Defendants’ passing off their Counterfeit Products as Plaintiffs’ ROBO

FISH Products.

         5.       Service on Defendants via electronic means is reasonably calculated to result in

proper notice to Defendants.


                                                      3
63030/0001-41289425v1
              Case 1:21-cv-06646-JMF Document 12 Filed 08/11/21 Page 4 of 9




         6.       If Defendants are given notice of the Application, they are likely to conceal,

transfer, or otherwise dispose of their ill-gotten proceeds from their sales of Counterfeit Products.

Therefore, good cause exists for granting Plaintiffs’ request to proceed ex parte and for an asset

restraining order. It typically takes banks and other financial institutions (including those defined

below as the “Financial Institutions”), as well as online marketplace accounts, approximately five

(5) days after service of an Order like this one to locate, attach, and freeze Defendants’ Assets

(defined below), Defendants’ Accounts (defined below), and/or the User Accounts, and service on

Defendants should not take place until such actions are completed.

         7.       Similarly, if Defendants are given notice of the Application, they are likely to

destroy, move, hide or otherwise make inaccessible the records and documents relating to

Defendants’ manufacture, importing, advertising, marketing, distributing, offering for sale and/or

sale of the Counterfeit Products. Thus, Plaintiffs have established good cause for expedited

discovery to be ordered.

                                               ORDER

         Based on the foregoing findings of fact and conclusions of law, Plaintiff’s Application is

hereby GRANTED and it is ORDERED as follows:

                                        Temporary Restraints

         1.       As sufficient causes has been shown, Defendants are temporarily enjoined and

restrained from engaging in any of the following conduct pending the return date of the Application

as referenced below:



                   a.     Using the ROBO FISH Trademarks or ROBO FISH Copyrights or any

                          reproductions, counterfeit copies, or colorable imitations thereof in any

                                                   4
63030/0001-41289425v1
             Case 1:21-cv-06646-JMF Document 12 Filed 08/11/21 Page 5 of 9




                        manner in connection with the distribution, marketing, advertising,
                        offering for sale, or sale of any Counterfeit Products;

                   b.   Passing off, inducing, or enabling others to sell or pass off any product as

                        a genuine ROBO FISH Product that is not, in fact, Plaintiffs’ ROBO

                        FISH Product and/or not produced under the authorization, control, or

                        supervision of Plaintiffs and approved by Plaintiffs for sale under the
                        ROBO FISH Trademark or ROBO FISH Copyrights;

                   c.   Committing any acts calculated to cause consumers to believe that

                        Defendants’ Counterfeit Products are those sold under the authorization,

                        control, or supervision of Plaintiffs, or are sponsored by, approved by, or

                        otherwise connected with Plaintiffs;
                   d.   Further infringing the ROBO FISH Trademarks or ROBO FISH

                        Copyrights and damaging Plaintiffs’ goodwill;

                   e.   Shipping, delivering, holding for sale, transferring, or otherwise moving,

                        storing, distributing, returning, or otherwise disposing of, in any manner,

                        products or inventory not manufactured by or for Plaintiffs, nor
                        authorized by Plaintiffs to be sold or offered for sale, and which bear(s)

                        the ROBO FISH Trademarks or ROBO FISH copyrights or any

                        reproductions, counterfeit copies, or colorable imitations thereof;

                   f.   Using, linking to, transferring, selling, exercising control over, or

                        otherwise owning the User Accounts, the Defendant Internet Stores, or
                        any other domain name or online market place account that is being used

                        to sell or is the means by which Defendants could continue to sell

                        Counterfeit Products; and

                   g.   Operating and/or hosting websites and/or any other web presence

                        registered or operated by Defendants that are involved with the
                        distribution, marketing, advertising, offering for sale, or sale of any

                                                    5
63030/0001-41289425v1
              Case 1:21-cv-06646-JMF Document 12 Filed 08/11/21 Page 6 of 9




                           product embodying or bearing either or both of the ROBO FISH
                           Trademarks or ROBO FISH Copyrights.
                                      Disabling
                           Temporary Transfer of Defendant Internet Stores

         2.       Within five (5) days of receipt of this Order, Wish.com, Amazon.com, and

eBay.com are directed to

                   a. disable and cease providing services for any User Accounts through which

                        Defendants engage in the sale of Counterfeit Products, including any User

                        Accounts associated with the Defendants listed on Schedule A to the

                        Complaint (which is also attached hereto);

                   b. disable and cease displaying any advertisements used by or associated with

                        Defendants in connection with the sale of Counterfeit Products; and

                   c. take all steps necessary to prevent links to the Defendant Internet Stores

                        identified on Schedule A from displaying in search results, including, but not

                        limited to, removing links to the Defendant Internet Stores from any search

                        index.

                                       Temporary Asset Restraint

         3.       Pursuant to Fed. R. Civ. P. 64 and 65, as well as C.P.L.R. 6201, and this Court’s

inherent equitable power to issue provisional remedies ancillary to its authority to provide final

equitable relief, as sufficient cause has been shown, that within five (5) days of receipt service of

this Order, that (i) Wish, (ii) PayPal, Inc. (“PayPal”), (iii) Payoneer, Inc (“Payoneer”), (iv) the

Alibaba Group d/b/a Alibaba.com and Aliexpress.com (“Alibaba”), (v) Amazon.com, (vi)

eBay.com, (vii) and other payment processing service providers (collectively referred to as the

“Financial Institutions”) shall locate all accounts associated with Defendants (the


                                                     6
63030/0001-41289425v1
              Case 1:21-cv-06646-JMF Document 12 Filed 08/11/21 Page 7 of 9




“Defendants’ Accounts”) and other assets belonging to Defendants (the “Defendants’ Assets”)

and shall locate, attach, and restrain the transfer or disposing of monies or funds from

Defendants’ Accounts, as well as the transfer or disposing of Defendants’ Assets, until further

ordered by this Court. The Financial Institutions shall provide written confirmation of their

compliance with the foregoing to Plaintiffs’ counsel.

                                          Expedited Discovery
                                                              fourteen
         4.       As sufficient cause has been shown, within five (5) days of receipt of service of this

Order, the Financial Institutions, including Wish in its capacity as an online marketplace platform,

shall Provide the following information to Plaintiffs’ counsel (to the extent such information is in

the Financial Institutions’ possession, custody, or control):

                   a.      Identifying information for Defendants, including all available contact

                           information (which shall include, if available, all known e-mail

                           addresses and mailing addresses), as well as account numbers and

                           account balances.
                   b.      Any User Accounts and/or online marketplace websites affiliated with

                           Defendants that are not listed on Schedule A to the Complaint (and

                           attached hereto).

                   c.      Information concerning any of Defendants’ Accounts or Defendants’

                           Assets including.




                        Service by Electronic Mail and/or Electronic Publication




                                                     7
63030/0001-41289425v1
              Case 1:21-cv-06646-JMF Document 12 Filed 08/11/21 Page 8 of 9




         5.       Pursuant to Fed. R. Civ. P. 4(f)(3), as sufficient cause has been shown, that service of
this Order and the Summons and Complaint may be made on, and shall be deemed effective as to

Defendants if it is completed by the following means:

                   a. Delivery of: (i) PDF copies of this Order together with the Summons and

                        Complaint; (ii) a link to a website where each Defendant will be able to download

                        PDF copies of this Order together with the Summons and Complaint, and all papers
                        filed in support of Plaintiffs’ Application (the “Link”) to Defendants’ e-mail

                        addresses as provided by the Financial Institutions.

                   b. Requesting that the Financial Institutions cause Defendants’ online

                        marketplace website(s) to redirect to the Link.

         6.       Such alternative service, as set forth above, shall be made within five (5) days of the
Financial Institutions compliance with Paragraphs 3 and 4 of this Order.

         7.       The Clerk of Court is directed to issue a single original summons in the name of

“THE          INDIVIDUALS,         CORPORATIONS,            LIMITED        LIABILITY      COMPANIES,

PARTNERSHIPS,             AND      UNINCORPORATED    ASSOCIATIONS IDENTIFIED ON
                                                                   naming the individual Defendants
SCHEDULE A TO THE COMPLAINT” that shall apply to all Defendants. listed at Schedule A, ECF No. 9.
                                                                   Plaintiff should contact the SDNY
                                      Security Bond                Finance/Cashier Office to obtain
                                                                   the summons in-person.
     8.    Plaintiffs shall deposit with the Court Five Thousand Dollars ($5,000.00), either

cash, cashier’s check or surety bond, as security, which amount was determined adequate for the

payment of such damages as any person may be entitled to recover as a result of a wrongful

restraint hereunder.

                                                Sealing Order

          10.       Schedule A to the Complaint (which shall also be attached to this Order as

 served, but shall be sealed until Defendants’ Defendants’ Accounts and Defendants’ Assets are



                                                       8
63030/0001-41289425v1
                     Case 1:21-cv-06646-JMF Document 12 Filed 08/11/21 Page 9 of 9




          restrained) and Exhibit 2 to the Declaration of Stephen Drysdale shall remain sealed until

          Defendants’ Defendants’ Accounts and Defendants’ Assets are restrained.

                   11.      Plaintiffs shall file unsealed versions of Schedule A to the Complaint and Exhibit

          2 to the Declaration of Stephen Drysdale using the CM/ECF system prior to the expiration of this

          Order.

                                            Application to Vacate or Dissolve

                   12.      Any Defendants that are subject to this Order may appear and move to dissolve or

          modify the Order on two (2) days’ notice to Plaintiffs or on shorter notice as set by this Court.

                   IT IS FURTHER ORDERED that a hearing shall be held on _August 25 ____, 2021
                                                                          ________
               12:45
          at ______________     a.m./p.m. which Plaintiffs may present their arguments in support of their
                                                             At
          request for issuance of a preliminary injunction. Aa such time, any Defendants may also be

          heard as to opposition to Plaintiffs’ Application. The hearing shall proceed by teleconference as described
                                                             below.
                 IT IS FURTHER ORDERED that opposing papers, if any, shall be filed and served
                        August 23
          on or before _______________,             5:00
                                        2021, at ________________ a.m./p.m.
                                                                                   4:55 p.m. on
                   This Temporary Restraining Order without notice is entered at ___________
    August 11
        ________, 2021, and shall remain in effect for fourteen (14) days.




                                                     UNITED STATES DISTRICT JUDGE
The hearing will take place remotely by telephone in accordance with Rule 2(B) of the Court’s Individual Rules and Practices in Civil
Cases, available at https://nysd.uscourts.gov/hon-jesse-m-furman. The parties should join the conference by calling the Court’s
dedicated conference line at (888) 363-4749 and using access code 542-1540, followed by the pound (#) key. (Members of the
public and press may also attend using the same dial-in information; they will not be allowed to speak during the conference.)
Counsel should review and comply with the rules regarding teleconferences in the Court’s Individual Rules and Practices in Civil
Cases, including Rule 2(B)(i), which requires the parties, no later than 24 hours before the conference, to send an email to the Court
with a list of counsel who may speak during the teleconference and the telephone numbers from which counsel expect to join the call.

The motion to seal filed at ECF No. 8 is GRANTED. Unless the Court orders otherwise, Plaintiffs shall publicly file the sealed
documents on or before August 24, 2021. Additionally, Plaintiffs' motion at ECF No. 11 seeking an enlargement of their page limits
is GRANTED nunc pro tunc. The Clerk of Court is directed to terminate ECF Nos. 8 and 11. SO ORDERED

                                                                 9
        63030/0001-41289425v1
